DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/326,782 filed on 05/21/2021.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1, 9-10, 11, and 19-20 are rejected under 35 U.S.C. 102 as being unpatentable over Griffin (U.S. Pub. No. 2022/0169279 A1).

Regarding Claim 1:
Griffin teaches:
A system, comprising: a computer having, (“The following disclosure describes various embodiments for dual or multi-mode cruise or speed control systems as used in vehicles. At least some embodiments herein relate to a computing device that changes between operating modes for a cruise control system based on the quality and/or usefulness of the data provided from one or more sensors of a vehicle” (Griffin: Detailed Description – 19th paragraph))
a processor and a memory, the memory storing instructions executable by the processor to:, (“In one embodiment, a system includes: at least one processing device (e.g., processor 104); and at least one memory (e.g., memory 114, memory module 208) containing instructions configured to instruct the at least one processing device to:” (Griffin: Detailed Description – 109th paragraph, FIG. 1-2))
obtain, while an adaptive cruise control feature of a vehicle traveling a roadway is set to operate in a standard operation mode, lighting condition data for an on-board camera of the vehicle; determine, based on the lighting condition data, whether the on-board camera is subject to a light-compromised condition; and responsive to a determination that the on-board camera is subject to the light-compromised condition, cause the adaptive cruise control feature to operate in a modified operation mode, wherein during operation in the modified operation mode, the adaptive cruise control feature operates in accordance with one or more modified operating parameters., (“In one embodiment, to overcome the deficiency of existing adaptive cruise control (ACC), an improved system is configured to switch between a conventional cruise control mode, and an automatic adaptive cruise control mode. In one example, a vehicle switches back-and-forth between such modes depending on current vehicle and/or environment conditions (e.g., whether direct or stray sunlight is striking sensors of the vehicle). When the system determines that sensing/measuring by a camera and/or other sensor is impaired (e.g., due to direct sun light into the camera), the system changes to a conventional cruise control mode and requires that the driver keep a safe distance from the vehicle(s) ahead. Thus, the driver can still enjoy the conventional cruise control function (e.g., even when driving into the sun). The vehicle alerts the driver prior to changing to the conventional cruise control mode, and requires confirmation from the driver prior to changing the mode. In one example, the driver is alerted and can select either to change to conventional cruise control, or return to full manual control by the driver. In one embodiment, a speed of a first vehicle is controlled, in a first mode using data from at least one sensor. The speed in the first mode is controlled to maintain at least a minimum distance (e.g., using ACC) from a second vehicle. A determination is made (e.g., by a controller of the first vehicle) that the data from the sensor is insufficient (e.g., not sufficiently usable for determining a distance) to control the speed of the first vehicle (e.g., the sensor data does not permit the vehicle to determine the distance to the second vehicle with acceptable accuracy). In response to determining that the data from the sensor is insufficient, the first vehicle changes operation from the first mode to a second mode for controlling the speed.” (Griffin: Detailed Description – 23rd-24th paragraphs) Examiner Note: The broadest reasonable interpretation determines that the first mode represents the standard operation mode while the second mode represents the modified operation mode. Furthermore, the broadest reasonable interpretation determines that the modified speed represents the one or more modified operating parameters in this case.)
Regarding Claim 9:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin further teaches:
The system of claim 1, wherein the one or more modified operating parameters include a modified following distance parameter., (“In the first mode, the ACC system slows down the speed of the first vehicle if the distance to the second vehicle ahead is determined to be less than a minimum safe distance. In some cases, for example, the safe distance can change in some cases, but the ACC system avoids a collision. If ACC system loses the ability to maintain a safe distance for collision avoidance, then the first vehicle can require that the operator confirm switching to the second mode before switching is performed. This is so because, in some cases, it may not be safe to keep the first vehicle running at the cruise speed of the first mode set by the operator. There may in some cases be a risk that the ACC system is not able to automatically avoid colliding into the second vehicle (e.g., due to sensors being temporarily disabled due to sunlight). In one example, the data is insufficient for use in providing safe control of the vehicle due to direct sunlight as mentioned above. In other examples, a lens or other sensor component may be dirty and/or obscured (e.g., by mud). In one example, changing precipitation or other weather conditions changes the sufficiency of data. In one example, an external light source causes sensor data degradation, such as a stray headlight from another vehicle or object. In some embodiments, changing (e.g., switching or transfer) of cruise control modes is controlled to keep a minimum safe distance during cruise control operation. A vehicle is configured to perform either of adaptive cruise control or conventional cruise control. The conventional cruise control maintains the speed of the vehicle without the driver having to manually control the acceleration paddle. The adaptive cruise control maintains a safe distance away from one or more vehicles ahead (and also maintains a constant speed when possible).” (Griffin: Detailed Description – 30th-32nd paragraphs))
Regarding Claim 10:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin further teaches:
The system of claim 1, wherein the one or more modified operating parameters include a modified target speed parameter., (“In one embodiment, a speed of a first vehicle is controlled, in a first mode using data from at least one sensor. The speed in the first mode is controlled to maintain at least a minimum distance (e.g., using ACC) from a second vehicle. A determination is made (e.g., by a controller of the first vehicle) that the data from the sensor is insufficient (e.g., not sufficiently usable for determining a distance) to control the speed of the first vehicle (e.g., the sensor data does not permit the vehicle to determine the distance to the second vehicle with acceptable accuracy). In response to determining that the data from the sensor is insufficient, the first vehicle changes operation from the first mode to a second mode for controlling the speed.” (Griffin: Detailed Description – 24th paragraph))
Regarding Claim 11:
Griffin teaches:
A method, comprising:, (“a method” (Griffin: Brief Description of the Drawings – 12th paragraph))
obtaining, while an adaptive cruise control feature of a vehicle traveling a roadway is set to operate in a standard operation mode, lighting condition data for an on-board camera of the vehicle; determining, based on the lighting condition data, whether the on-board camera is subject to a light-compromised condition; and responsive to a determination that the on-board camera is subject to the light-compromised condition, causing the adaptive cruise control feature to operate in a modified operation mode, wherein during operation in the modified operation mode, the adaptive cruise control feature operates in accordance with one or more modified operating parameters., (“In one embodiment, to overcome the deficiency of existing adaptive cruise control (ACC), an improved system is configured to switch between a conventional cruise control mode, and an automatic adaptive cruise control mode. In one example, a vehicle switches back-and-forth between such modes depending on current vehicle and/or environment conditions (e.g., whether direct or stray sunlight is striking sensors of the vehicle). When the system determines that sensing/measuring by a camera and/or other sensor is impaired (e.g., due to direct sun light into the camera), the system changes to a conventional cruise control mode and requires that the driver keep a safe distance from the vehicle(s) ahead. Thus, the driver can still enjoy the conventional cruise control function (e.g., even when driving into the sun). The vehicle alerts the driver prior to changing to the conventional cruise control mode, and requires confirmation from the driver prior to changing the mode. In one example, the driver is alerted and can select either to change to conventional cruise control, or return to full manual control by the driver. In one embodiment, a speed of a first vehicle is controlled, in a first mode using data from at least one sensor. The speed in the first mode is controlled to maintain at least a minimum distance (e.g., using ACC) from a second vehicle. A determination is made (e.g., by a controller of the first vehicle) that the data from the sensor is insufficient (e.g., not sufficiently usable for determining a distance) to control the speed of the first vehicle (e.g., the sensor data does not permit the vehicle to determine the distance to the second vehicle with acceptable accuracy). In response to determining that the data from the sensor is insufficient, the first vehicle changes operation from the first mode to a second mode for controlling the speed.” (Griffin: Detailed Description – 23rd-24th paragraphs) Examiner Note: The broadest reasonable interpretation determines that the first mode represents the standard operation mode while the second mode represents the modified operation mode. Furthermore, the broadest reasonable interpretation determines that the modified speed represents the one or more modified operating parameters in this case.)
Regarding Claim 19:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin further teaches:
The method of claim 11, wherein the one or more modified operating parameters include a modified following distance parameter., (“In the first mode, the ACC system slows down the speed of the first vehicle if the distance to the second vehicle ahead is determined to be less than a minimum safe distance. In some cases, for example, the safe distance can change in some cases, but the ACC system avoids a collision. If ACC system loses the ability to maintain a safe distance for collision avoidance, then the first vehicle can require that the operator confirm switching to the second mode before switching is performed. This is so because, in some cases, it may not be safe to keep the first vehicle running at the cruise speed of the first mode set by the operator. There may in some cases be a risk that the ACC system is not able to automatically avoid colliding into the second vehicle (e.g., due to sensors being temporarily disabled due to sunlight). In one example, the data is insufficient for use in providing safe control of the vehicle due to direct sunlight as mentioned above. In other examples, a lens or other sensor component may be dirty and/or obscured (e.g., by mud). In one example, changing precipitation or other weather conditions changes the sufficiency of data. In one example, an external light source causes sensor data degradation, such as a stray headlight from another vehicle or object. In some embodiments, changing (e.g., switching or transfer) of cruise control modes is controlled to keep a minimum safe distance during cruise control operation. A vehicle is configured to perform either of adaptive cruise control or conventional cruise control. The conventional cruise control maintains the speed of the vehicle without the driver having to manually control the acceleration paddle. The adaptive cruise control maintains a safe distance away from one or more vehicles ahead (and also maintains a constant speed when possible).” (Griffin: Detailed Description – 30th-32nd paragraphs))
Regarding Claim 20:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin further teaches:
The method of claim 11, wherein the one or more modified operating parameters include a modified target speed parameter., (“In one embodiment, a speed of a first vehicle is controlled, in a first mode using data from at least one sensor. The speed in the first mode is controlled to maintain at least a minimum distance (e.g., using ACC) from a second vehicle. A determination is made (e.g., by a controller of the first vehicle) that the data from the sensor is insufficient (e.g., not sufficiently usable for determining a distance) to control the speed of the first vehicle (e.g., the sensor data does not permit the vehicle to determine the distance to the second vehicle with acceptable accuracy). In response to determining that the data from the sensor is insufficient, the first vehicle changes operation from the first mode to a second mode for controlling the speed.” (Griffin: Detailed Description – 24th paragraph))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (U.S. Pub. No. 2022/0169279 A1) in view of Biondo (U.S. Pub. No. 2010/0204896 A1) in further view of Jung (U.S. Pub. No. 2019/0391582 A1).

Regarding Claim 2:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin does not teach but Biondo teaches:
The system of claim 1, wherein the lighting condition data includes, (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Griffin in view of Biondo does not teach but Jung teaches:
[…] sun orientation data indicating an orientation of the sun relative to an orientation of the vehicle., (“surrounding environment information such as sun position” (Jung: Detailed Description – 230th paragraph) Examiner Note: The broadest reasonable interpretation determines that the sun position includes the orientation of the sun relative to an orientation of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin in view of Biondo with these above aforementioned teachings from Jung in order to create an intelligent and safe adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Jung’s apparatus and method for controlling the driving of a vehicle as “in recent years, the number of vehicles using a smart cruise control (SCC) system is increasing.” (Jung: Background – 3rd paragraph) Combining Griffin and Jung would therefore “improve safety and reliability of an apparatus for controlling driving of a vehicle by recognizing a real-time change in space to enable an adaptive driving control in response to the real-time change in space” (Jung: Summary of the Invention – 11th paragraph), in order to “reduce possibility of accidents and improve reliability of products by performing adaptive avoidance driving in consideration of information on approaching vehicles tracked for a predetermined time.” (Jung: Summary of the Invention – 15th paragraph)
Regarding Claim 5:
Griffin, as shown in the rejection above, discloses the limitations of claim 4. Griffin further teaches:
The system of claim 4, wherein the memory stores instructions executable by the processor to:, (“In one embodiment, a system includes: at least one processing device (e.g., processor 104); and at least one memory (e.g., memory 114, memory module 208) containing instructions configured to instruct the at least one processing device to:” (Griffin: Detailed Description – 109th paragraph, FIG. 1-2))
Griffin does not teach but Biondo teaches:
[…] determine the location of the vehicle based on geolocation data; […], (“Position/navigation processing subsystem 142 may include one or more general-purpose and/or special-purpose processors, and/or associated electronics, and is adapted to analyze the signals received by positioning system interface 140 in order to determine a geographical location of the motor vehicle. According to an embodiment, geographical location determination is performed using a geometric trilateration technique, although other methods for determining a geographical location may be used, in other embodiments. Location determination using geometric trilateration is most accurately achieved when signals from three or more, spatially-separated external infrastructure components (e.g., three or more distinct GPS satellites) are receivable. However, the term “geometric trilateration technique” as used herein may also include performing location determination when signals from one or two external infrastructure components are available.” (Biondo: Detailed Description – 28th paragraph, FIG. 1))
[…] and obtain the supplemental lighting data from […], (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light. Electrochromic light sensor 162 may include an electrochromic material within a rear-view mirror, which modulates an amount of light that passes through the material based on the intensity of the light impinging upon the material. Accordingly, electrochromic light sensor 162 may be adapted to detect and produce information indicating a potential presence of another vehicle located behind the motor vehicle when light from the headlights of the other vehicle impinges upon the electrochromic material within the rear-view mirror. Electrochromic light sensor 162 also may be adapted to detect and produce information indicating the level of ambient light of the interior and/or exterior of the motor vehicle.” (Biondo: Detailed Description – 35th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the ambient light and electrochromic light sensors are able to detect supplemental lighting data such as light from the headlights of another vehicle for example.)
[…] based on the location of the vehicle., (“based on a geographical location of the motor vehicle” (Biondo: Summary – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Griffin in view of Biondo does not teach but Jung teaches:
[…] map data […], (“map data” (Jung: Detailed Description – 116th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin in view of Biondo with these above aforementioned teachings from Jung in order to create an intelligent and safe adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Jung’s apparatus and method for controlling the driving of a vehicle as “in recent years, the number of vehicles using a smart cruise control (SCC) system is increasing.” (Jung: Background – 3rd paragraph) Combining Griffin and Jung would therefore “improve safety and reliability of an apparatus for controlling driving of a vehicle by recognizing a real-time change in space to enable an adaptive driving control in response to the real-time change in space” (Jung: Summary of the Invention – 11th paragraph), in order to “reduce possibility of accidents and improve reliability of products by performing adaptive avoidance driving in consideration of information on approaching vehicles tracked for a predetermined time.” (Jung: Summary of the Invention – 15th paragraph)
Regarding Claim 12:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin does not teach but Biondo teaches:
The method of claim 11, wherein the lighting condition data includes, (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Griffin in view of Biondo does not teach but Jung teaches:
[…] sun orientation data indicating an orientation of the sun relative to an orientation of the vehicle., (“surrounding environment information such as sun position” (Jung: Detailed Description – 230th paragraph) Examiner Note: The broadest reasonable interpretation determines that the sun position includes the orientation of the sun relative to an orientation of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin in view of Biondo with these above aforementioned teachings from Jung in order to create an intelligent and safe adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Jung’s apparatus and method for controlling the driving of a vehicle as “in recent years, the number of vehicles using a smart cruise control (SCC) system is increasing.” (Jung: Background – 3rd paragraph) Combining Griffin and Jung would therefore “improve safety and reliability of an apparatus for controlling driving of a vehicle by recognizing a real-time change in space to enable an adaptive driving control in response to the real-time change in space” (Jung: Summary of the Invention – 11th paragraph), in order to “reduce possibility of accidents and improve reliability of products by performing adaptive avoidance driving in consideration of information on approaching vehicles tracked for a predetermined time.” (Jung: Summary of the Invention – 15th paragraph)
Regarding Claim 15:
Griffin, as shown in the rejection above, discloses the limitations of claim 14. Griffin does not teach but Biondo teaches:
The method of claim 14, comprising: determining the location of the vehicle based on geolocation data;, (“Position/navigation processing subsystem 142 may include one or more general-purpose and/or special-purpose processors, and/or associated electronics, and is adapted to analyze the signals received by positioning system interface 140 in order to determine a geographical location of the motor vehicle. According to an embodiment, geographical location determination is performed using a geometric trilateration technique, although other methods for determining a geographical location may be used, in other embodiments. Location determination using geometric trilateration is most accurately achieved when signals from three or more, spatially-separated external infrastructure components (e.g., three or more distinct GPS satellites) are receivable. However, the term “geometric trilateration technique” as used herein may also include performing location determination when signals from one or two external infrastructure components are available.” (Biondo: Detailed Description – 28th paragraph, FIG. 1))
[…] and obtaining the supplemental lighting data from […], (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light. Electrochromic light sensor 162 may include an electrochromic material within a rear-view mirror, which modulates an amount of light that passes through the material based on the intensity of the light impinging upon the material. Accordingly, electrochromic light sensor 162 may be adapted to detect and produce information indicating a potential presence of another vehicle located behind the motor vehicle when light from the headlights of the other vehicle impinges upon the electrochromic material within the rear-view mirror. Electrochromic light sensor 162 also may be adapted to detect and produce information indicating the level of ambient light of the interior and/or exterior of the motor vehicle.” (Biondo: Detailed Description – 35th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the ambient light and electrochromic light sensors are able to detect supplemental lighting data such as light from the headlights of another vehicle for example.)
[…] based on the location of the vehicle., (“based on a geographical location of the motor vehicle” (Biondo: Summary – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Griffin in view of Biondo does not teach but Jung teaches:
[…] map data […], (“map data” (Jung: Detailed Description – 116th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin in view of Biondo with these above aforementioned teachings from Jung in order to create an intelligent and safe adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Jung’s apparatus and method for controlling the driving of a vehicle as “in recent years, the number of vehicles using a smart cruise control (SCC) system is increasing.” (Jung: Background – 3rd paragraph) Combining Griffin and Jung would therefore “improve safety and reliability of an apparatus for controlling driving of a vehicle by recognizing a real-time change in space to enable an adaptive driving control in response to the real-time change in space” (Jung: Summary of the Invention – 11th paragraph), in order to “reduce possibility of accidents and improve reliability of products by performing adaptive avoidance driving in consideration of information on approaching vehicles tracked for a predetermined time.” (Jung: Summary of the Invention – 15th paragraph)

Claims 3-4, 6-8, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (U.S. Pub. No. 2022/0169279 A1) in view of Biondo (U.S. Pub. No. 2010/0204896 A1).

Regarding Claim 3:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin does not teach but Biondo teaches:
The system of claim 1, wherein the lighting condition data includes, (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
[…] light attenuation data indicating at least one of: an extent of cloud coverage at the location of the vehicle; and an extent of precipitation at the location of the vehicle., (“When ambient light sensor 160 produces an indication that the motor vehicle is in an environment in which the ambient light is reduced from daylight lighting conditions (e.g., twilight, nighttime, cloudy weather, in a tunnel, and so on); and/or 2) When temperature sensor 164 produces an indication that the outside temperature is at or below freezing (e.g., 32 degrees Fahrenheit); and/or 3) When fuel level sensor 166 produces an indication of a low fuel level (e.g., less than ¼ of a tank or some other level); and/or 4) When yaw rate sensor 168, wheel angle sensor 170, and/or steering wheel sensor 172 produce information that indicates a loss of steering control and/or that the motor vehicle is in a relatively sharp turn; and/or 5) When tire pressure sensor 174 indicates that the air pressure of one or more of the vehicle's tires is lower than a threshold; and/or 6) When windshield wiper activation state sensor 180 produces an indication that the windshield wipers have been activated (this indicating that the motor vehicle is in an area of precipitation).” (Biondo: Detailed Description – 59th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 4:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin does not teach but Biondo teaches:
The system of claim 1, wherein the lighting condition data includes supplemental lighting data describing an extent of supplemental lighting at the location of the vehicle., (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light. Electrochromic light sensor 162 may include an electrochromic material within a rear-view mirror, which modulates an amount of light that passes through the material based on the intensity of the light impinging upon the material. Accordingly, electrochromic light sensor 162 may be adapted to detect and produce information indicating a potential presence of another vehicle located behind the motor vehicle when light from the headlights of the other vehicle impinges upon the electrochromic material within the rear-view mirror. Electrochromic light sensor 162 also may be adapted to detect and produce information indicating the level of ambient light of the interior and/or exterior of the motor vehicle.” (Biondo: Detailed Description – 35th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the ambient light and electrochromic light sensors are able to detect supplemental lighting data such as light from the headlights of another vehicle for example.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 6:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin does not teach but Biondo teaches:
The system of claim 1, wherein the lighting condition data includes light sensing data obtained from a light sensor of the vehicle., (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 7:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin further teaches:
The system of claim 1, wherein the memory stores instructions executable by the processor to, (“In one embodiment, a system includes: at least one processing device (e.g., processor 104); and at least one memory (e.g., memory 114, memory module 208) containing instructions configured to instruct the at least one processing device to:” (Griffin: Detailed Description – 109th paragraph, FIG. 1-2))
[…] processing captured image data obtained from the on-board camera., (“image processing of data captured by a camera of the vehicle” (Griffin: Detailed Description – 130th paragraph))
Griffin does not teach but Biondo teaches:
[…] obtain at least a portion of the lighting condition data by […], (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 8:
Griffin, as shown in the rejection above, discloses the limitations of claim 1. Griffin further teaches:
The system of claim 1, wherein the memory stores instructions executable by the processor to, (“In one embodiment, a system includes: at least one processing device (e.g., processor 104); and at least one memory (e.g., memory 114, memory module 208) containing instructions configured to instruct the at least one processing device to:” (Griffin: Detailed Description – 109th paragraph, FIG. 1-2))
[…] determine whether the on-board camera is subject to the light-compromised condition based on: […], (“In one example, a vehicle switches back-and-forth between such modes depending on current vehicle and/or environment conditions (e.g., whether direct or stray sunlight is striking sensors of the vehicle). When the system determines that sensing/measuring by a camera and/or other sensor is impaired (e.g., due to direct sun light into the camera)” (Griffin: Detailed Description – 23rd paragraph))
Griffin does not teach but Biondo teaches:
[…] the lighting condition data; […], (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
[…] and a current time of day., (“a current time” (Biondo: Detailed Description – 39th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 13:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin does not teach but Biondo teaches:
The method of claim 11, wherein the lighting condition data includes, (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
[…] light attenuation data indicating at least one of: an extent of cloud coverage at the location of the vehicle; and an extent of precipitation at the location of the vehicle., (“When ambient light sensor 160 produces an indication that the motor vehicle is in an environment in which the ambient light is reduced from daylight lighting conditions (e.g., twilight, nighttime, cloudy weather, in a tunnel, and so on); and/or 2) When temperature sensor 164 produces an indication that the outside temperature is at or below freezing (e.g., 32 degrees Fahrenheit); and/or 3) When fuel level sensor 166 produces an indication of a low fuel level (e.g., less than ¼ of a tank or some other level); and/or 4) When yaw rate sensor 168, wheel angle sensor 170, and/or steering wheel sensor 172 produce information that indicates a loss of steering control and/or that the motor vehicle is in a relatively sharp turn; and/or 5) When tire pressure sensor 174 indicates that the air pressure of one or more of the vehicle's tires is lower than a threshold; and/or 6) When windshield wiper activation state sensor 180 produces an indication that the windshield wipers have been activated (this indicating that the motor vehicle is in an area of precipitation).” (Biondo: Detailed Description – 59th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 14:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin does not teach but Biondo teaches:
The method of claim 11, wherein the lighting condition data includes supplemental lighting data describing an extent of supplemental lighting at the location of the vehicle., (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light. Electrochromic light sensor 162 may include an electrochromic material within a rear-view mirror, which modulates an amount of light that passes through the material based on the intensity of the light impinging upon the material. Accordingly, electrochromic light sensor 162 may be adapted to detect and produce information indicating a potential presence of another vehicle located behind the motor vehicle when light from the headlights of the other vehicle impinges upon the electrochromic material within the rear-view mirror. Electrochromic light sensor 162 also may be adapted to detect and produce information indicating the level of ambient light of the interior and/or exterior of the motor vehicle.” (Biondo: Detailed Description – 35th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the ambient light and electrochromic light sensors are able to detect supplemental lighting data such as light from the headlights of another vehicle for example.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 16:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin does not teach but Biondo teaches:
The method of claim 11, wherein the lighting condition data includes light sensing data obtained from a light sensor of the vehicle., (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 17:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin further teaches:
[…] processing captured image data obtained from the on-board camera., (“image processing of data captured by a camera of the vehicle” (Griffin: Detailed Description – 130th paragraph))
Griffin does not teach but Biondo teaches:
The method of claim 11, comprising obtaining at least a portion of the lighting condition data by, (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)
Regarding Claim 18:
Griffin, as shown in the rejection above, discloses the limitations of claim 11. Griffin further teaches:
The method of claim 11, comprising determining whether the on-board camera is subject to the light-compromised condition based on:, (“In one example, a vehicle switches back-and-forth between such modes depending on current vehicle and/or environment conditions (e.g., whether direct or stray sunlight is striking sensors of the vehicle). When the system determines that sensing/measuring by a camera and/or other sensor is impaired (e.g., due to direct sun light into the camera)” (Griffin: Detailed Description – 23rd paragraph))
Griffin does not teach but Biondo teaches:
[…] the lighting condition data; […], (“Ambient light sensor 160, electrochromic light sensor 162, and temperature sensor 164 are adapted to detect characteristics of the environment external to the motor vehicle, and to provide information defining the detected characteristics to the processing and control subsystem 108. More particularly, ambient light sensor 160 may include a light detection component positioned on an exterior of the motor vehicle that is adapted to detect the level of ambient light of the environment external to the vehicle, and to generate information defining the detected level of ambient light.” (Biondo: Detailed Description – 35th paragraph, FIG. 1))
[…] and a current time of day., (“a current time” (Biondo: Detailed Description – 39th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Griffin with these above aforementioned teachings from Biondo in order to create a user-friendly and effective adaptive cruise control system for light-compromised conditions. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Griffin’s sunlight processing system for autonomous vehicle control with Biondo’s cruise control systems and methods with adaptive speed adjustment rates as “conventional cruise control systems may operate in a manner that is inherently inefficient, in terms of fuel economy.” (Biondo: Background – 4th paragraph) Combining Griffin and Biondo would therefore create a cruise control system “that may result in better fuel economy when compared with the fuel economies achieved using conventional cruise control systems” (Biondo: Background – 7th paragraph), and more particularly, “that may result in improved fuel economy in areas of heavy traffic, variable speed limits, non-gradual turns, and/or uneven terrain.” (Biondo: Background – 7th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
December 9, 2022